IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,325-01


                         IN RE HONORABLE VELIA MEZA, Relator


                      ON APPLICATION FOR WRIT OF MANDAMUS
                              CAUSE NO. 04-19-00444-CR
                         IN THE FOURTH COURT OF APPEALS
                                  BEXAR COUNTY


       Per curiam.

                                             ORDER

       Relator filed a motion for leave to file, a motion to stay, and an application for a writ of

mandamus, invoking our constitutional authority to issue writs of mandamus in criminal law matters.

TEX . CONST . art. V, § 5. The application requests that this Court issue the writ of mandamus against

the Fourth Court of Appeals, compelling the court to vacate its grant of mandamus relief ordering

the trial court to disqualify the LaHood Norton Law Group in a pending criminal case. In re State

of Texas, ex rel. Joe Gonzales, No. 04-19-00444-CR (Tex. App.—San Antonio Aug. 28, 2019) (not

designated for publication). The motion to stay was granted with a written order on September 11,

2019 and remains in effect pending further order from this Court.
                                                                                                      2

        The Court has received briefing from Real Party in Interest Michael Stovall. Respondent, the

Fourth Court of Appeals, is invited to respond to Relator’s application within 30 days of the date of

this order. This application for leave to file a writ of mandamus will be held in abeyance until further

order from this Court.




Filed: November 6, 2019
Do not publish